Citation Nr: 1717755	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO. 12-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for limitation of left knee flexion associated with degenerative joint disease.

2. Entitlement to an initial rating in excess of 40 percent prior to December 1, 2016, and in excess of 20 percent thereafter, for knee joint osteoarthritis with internal derangement, limitation of extension, left knee.

3. Entitlement to an initial rating in excess of 10 percent prior to March 24, 2015, for left knee instability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in December 2014 in order to obtain a new VA examination and any outstanding treatment records. In March 2016, the matter returned to the Board, which remanded the issues for further AOJ consideration of the evidence. Finally, in October 2016, the Board again remanded the matter to obtain an adequate VA examination. That has been accomplished, and the case has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a letter received in November 2016, the Veteran asked to withdraw his claim for an initial rating in excess of 30 percent for left knee instability from March 25, 2015. As such, the Board will not consider that claim here.

 
FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's limitation of left knee flexion associated with degenerative joint disease has been manifested by flexion greater than 60 degrees and pain on motion.

2. From December 19, 2013 to March 24, 2015, the Veteran's knee joint osteoarthritis with internal derangement, limitation of extension, left knee, was manifested by extension limited to 20 degrees.

3. From March 24, 2015 to December 1, 2016, the Veteran's knee joint osteoarthritis with internal derangement, limitation of extension, left knee, was manifested by extension limited to 35 degrees.

4. From December 1, 2016, the Veteran's knee joint osteoarthritis with internal derangement, limitation of extension, left knee, has been manifested by extension limited to 15 degrees.

5. Prior to December 19, 2013, the Veteran's left knee instability was manifested by slight lateral instability and dislocation several times a year, but less than monthly.

6. From December 19, 2013, to March 24, 2015, the Veteran's left knee instability was manifested by severe lateral instability.

7. The Veteran reported that he currently works as a Health Physics Specialist.

8. The most probative evidence reflects that the Veteran's service-connected disabilities, standing alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for limitation of left knee flexion associated with degenerative joint disease have not been met for any period. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2. The criteria for an initial 30 percent rating for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, from December 19, 2013, to March 24, 2015, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

4. The criteria for a rating in excess of 40 percent for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, from March 24, 2015, to December 1, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

5. The criteria for a rating in excess of 20 percent for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, from December 1, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

6. The criteria for an initial rating in excess of 10 percent for left knee instability prior to December 19, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

7. The criteria for a rating of 30 percent for left knee instability from December 19, 2013, to March 24, 2015, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

8. The requirements for entitlement to a TDIU have not been met for any period.
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

This appeal arises from an initial grant of service connection and assignment of a disability rating. When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required. Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112  (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured. Pursuant to the Board's October 2016 remand decision, the Veteran was also afforded a VA medical examination in December 2016. The Board finds that the examination obtained in December 2016 is adequate. The examination was performed by a qualified medical professional and was predicated on a full physical examination and reading of all available records. The examiner also provided a detailed rationale for the findings rendered. The Board further finds that prior examinations obtained in December 2013 and September 2010 are also adequate for the reasons elaborated below. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).

II. Legal Criteria & Analysis

General Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Limitation of flexion of the knee is rated under Diagnostic Code 5260. The Diagnostic Code provides a 30 percent disability rating for flexion limited to 15 degrees; a 20 percent disability rating for flexion limited to 30 degrees; a 10 percent disability rating for flexion limited to 45 degrees; and a noncompensable rating for flexion limited to 60 degrees. 38 C.F.R. § 4.71a.

Limitation of extension of the knee is rated under Diagnostic Code 5261. The Diagnostic Code provides a 50 percent disability rating for extension limited to 45 degrees; a 40 percent disability rating for extension limited to 30 degrees; a 30 percent disability rating for extension limited to 20 degrees; a 20 percent disability rating for extension limited to 15 degrees; a 10 percent disability rating for extension limited to 10 degrees; and a noncompensable rating for extension limited to 5 degrees. 38 C.F.R. § 4.71a.

Instability of the knee is rated under Diagnostic Code 5257. The Diagnostic Code provides a 30 percent disability rating for severe recurrent subluxation or lateral instability; a 20 percent disability rating for moderate recurrent subluxation or lateral instability; and a 10 percent disability rating for slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). And although VA is required to apply 
38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application. Johnston, 10 Vet. App. at 84-85. Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 
38 C.F.R. § 4.40.

The Veteran contends that he is entitled to increased ratings for limitation of flexion of his left knee associated with degenerative joint disease (DJD), for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, and for left knee instability.

In May 2010, the Veteran filed a claim of entitlement to service connection for his left knee. Accordingly, he underwent a VA examination in September 2010. See September 2010 Compensation and Pension Exam Report. A range of motion (ROM) revealed a flexion of 130 degrees and an extension of 0 degrees. No additional limitations after three repetitions of ROM were noted. However, the examiner indicated that there was objective evidence of pain following repetitive motion. In addition, the examiner reported the Veteran as stating that he develops effusion with extended use that limits his flexion to 100 degrees. Id. The examiner also noted reports of left knee instability, pain, stiffness, repeated effusion, dislocation several times a year but less than monthly, and affected motion of the joint. No limitations on walking were noted. The Veteran did not use any assistive devices and denied having any flare-ups. According to the examiner, x-rays showed degenerative arthritis in the lateral and patellofemoral compartments of the left knee. Based on the physical examination and the x-rays, the examiner diagnosed the Veteran with instability and DJD of the left knee.

As part of his treatment for his left knee, the Veteran began a Synvisc injection series with his private physician in November 2010. See November 2010 Clinic Notes by Dr. J.R. In April 2011, the Veteran returned to his private physician with complaints of knee pain. The private physician found an "essentially normal" ROM of the left knee and stable ligaments. See April 2011 Clinic Notes by Dr. J.R. He was given another Synvisc injection for the left knee. Subsequently, in April 2011, the Veteran visited another private physician. See April 2011 progress note by Dr. C. According to the private physician, the Veteran had a "range of motion limitation" of 15 degrees. Also in April 2011, the Veteran presented to a VA hospital requesting enrollment. See April 2011 VA progress note. The VA physician stated that his left knee was stable with full ROM and exhibited mild tenderness to palpation in the medial patella.

In April 2012, the Veteran returned to his private physician with recurrent left knee pain. See April 2012 Clinic Note by Dr. J.R. The private physician reported that the Veteran's left knee had a good ROM with a slight loss of terminal extension and flexion to limits of soft tissue as well as considerable patellofemoral crepitus. He again visited his private physician in September 2012 and received a Synvisc injection for the left knee. See September 2012 Clinic Note by Dr. J.R. In July 2013, the Veteran returned to his private physician, who observed a limp favoring the left lower extremity and a good range of motion of the left knee. See July 2013 Clinic Note by Dr. J.R. The Veteran reportedly stated that he was still experiencing pain. Id. The examiner also noted that the Veteran was ambulating without an assistive device. The examiner discontinued Synvisc injections and requested approval for viscosupplementation for the left knee.

The Veteran underwent a VA examination on December 19, 2013. See December 19, 2013 Compensation and Examination Note. The examiner conducted ROM testing, which revealed a flexion of 90 degrees with pain beginning at 35 degrees and extension limited to 20 degrees with pain. No additional limitation in ROM was observed following repetitive-use testing. The examiner determined that the Veteran had functional loss of the left knee and lower leg due to less movement than normal; weakened movement; excess fatigability; incoordination impaired ability to execute skilled movements smoothly; pain on movement; swelling; instability of station; disturbance of station; disturbance of locomotion; interference with sitting, standing, and weight-bearing; intermittent locking; and medial lateral instability. Specifically, the examiner found medial lateral instability of 3+ (10 to 15 millimeters), normal posterior and anterior stability, and no evidence of patellar subluxation or dislocation. In addition, the examiner found normal muscle strength and tenderness to palpation of the joint line or soft tissues of the left knee. According to the examiner, the Veteran reported moderate to severe pain in the left knee as well as flare-ups that occurred daily secondary to activities of daily living and lasted from 2 to 24 hours. The Veteran also stated that he used a leg brace regularly.

Imaging studies of the Veteran's left knee were also made part of the December 2013 VA examination. See December 19, 2013 Compensation and Examination Note. According to the examiner, x-rays revealed evidence of patellar subluxation of the left knee. The examiner gave an impression of a stable knee with chronic features, including an old ACL repair with two anchors in the femur that are stable in location; mild to moderate degenerative features mainly in the lateral compartment which are unchanged as is the mild joint space narrowing, and minimal stable calcification in the quadriceps tendon insertion. However, in the diagnosis section of the report, the examiner stated that the Veteran had severe left knee medial lateral instability in addition to residuals of anterior cruciate reconstruction.

In April 2014, the Veteran saw his private physician with complaints of recurring pain in the left knee. See April 2014 Physical Examination by Dr. J.R. The private physician stated that the Veteran's left knee had trace effusion, slightly increased warmth, and a "good" ROM of extension limited to 5 degrees and 95 degrees of flexion. Id. The private physician also noted moderate tenderness medially and laterally around the patella of the left knee as well as considerable patellofemoral crepitance. The Veteran returned to his private physician in May 2014 for a series of viscosupplementation injections for the left knee. See May 2014 progress note by Dr. J.R. He again saw his private physician in March 2015 with recurrent complaints of left knee pain. The Veteran had a ROM of extension limited to 10 degrees and 105 degrees of flexion. The private physician also found that the left knee was chronically enlarged without effusion or significant soft tissue swelling. The private physician requested another round of viscosupplementation.

Subsequently, on March 24, 2015, the Veteran underwent another VA examination. See March 24, 2015 Compensation and Examination Note. The examiner determined that the Veteran had an ROM of 90 degrees of flexion and extension limited to 35 degrees with pain. The examiner also noted objective evidence of localized tenderness or pain of the left knee, including with weight-bearing. No additional functional loss was found after repetitive-use testing. In addition, the examiner found that pain, fatigue, weakness, lack of endurance, and incoordination significantly limited functional ability with repeated use over time. The examiner rated the left knee's muscle strength as 3/5 and noted muscle atrophy. Joint stability testing observed 2+ anterior instability, normal posterior stability, 3+ medial instability, and 3+ lateral instability. The examiner also noted occasional "catching" while ambulating. According to the examiner, the Veteran reported moderate to severe pain in the left knee and regular usage of a leg brace. The Veteran also reported frequent episodes of locking, pain, and effusion associated with a meniscal tear and that he required frequent knee injections. Furthermore, the Veteran stated that he had flare-ups occurred daily secondary to activities of daily living and lasted from 1 to 2 days. The examiner noted that a flare-up was not observed during the examination. However, the examiner opined that the examination was medically consistent with the Veteran's statement describing functional loss during flare-ups.

Pursuant to the Board's October 2016 remand, the Veteran submitted to an additional VA examination by the same examiner in December 2016. See December 2016 Knee and Lower Leg Conditions Disability Benefits Questionnaire. According to the examiner, the Veteran's left knee had a ROM of 80 degrees of flexion and extension limited to 15 degrees. No functional loss following repetitive-use testing was noted. The examiner noted pain on weight-bearing and non-weight bearing in both active and passive motion testing. The examiner also noted objective evidence of localized tenderness or pain on palpation of the left knee joint. Further, the examiner rated the left knee's muscle strength as 4/5. Joint stability testing of the left knee revealed normal anterior and posterior stability and 1+ medial and lateral instability. The Veteran stated that the pain was severe and that he had frequent episodes of locking, pain, and effusion associated with a meniscal tear. Id. In addition, the examiner stated that the Veteran reported having flare-ups of the left knee. Id. Specifically, the Veteran reported exacerbation or aggravation of flare-ups as a result of sitting, driving, working overhead, prolonged standing, walking more than 2 feet, kneeling, squatting, lifting greater than 7 pounds, climbing, using ladders, and prolonged use of foot controls. While a flare-up was not observed during the examination, the examiner stated that the examination was medically consistent with the Veteran's statement describing functional loss during flare-ups. The examiner determined that pain, fatigue, weakness, lack of endurance, and incoordination significantly limited functional ability during flare-ups. Based on imaging studies, the examiner reiterated her determination that the Veteran had a stable knee with chronic features, including an old ACL repair with two anchors in the femur that are stable in location; mild to moderate degenerative features mainly in the lateral compartment which are unchanged as is the mild joint space narrowing; and minimal stable calcification at the quadriceps tendon insertion.

Upon review of the record, the Board finds, first, that the competent and credible evidence of record establishes that the criteria for an initial rating in excess of 10 percent for limitation of left knee flexion associated with DJD have not been met for any period. Simultaneously, however, the Board finds that, from December 19, 2013, to March 24, 2015, the criteria for a separate 30 percent rating for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, were met.

The Veteran's current disability rating of 10 percent for limitation of left knee flexion associated with DJD is based on the finding of pain on motion under the provisions of 38 C.F.R. § 4.59. See July 2012 Statement of the Case. A higher rating is not warranted without additional limitation of left knee flexion. The Veteran's private and VA treatment records reflect that his left knee flexion has generally deteriorated over time: 130 degrees of flexion in September 2010; 90 degrees of flexion on December 19, 2013; 95 degrees of flexion in April 2014; 105 degrees in May 2014; 90 degrees of flexion on March 24, 2015; and 80 degrees of flexion in October 2016. Regardless, the lowest compensable rating for limitation of knee flexion is assigned for flexion limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. In addition, while the Veteran reported functional loss during flare-ups, flare-ups were not observed during any of the VA examinations. As the record does not support a finding of left knee flexion limited to 30 degrees at any point during the appeal period, the Board finds that the Veteran is not entitled to a rating of 20 percent for any period on appeal for limitation of left knee flexion associated with DJD. 

The Board notes that the Veteran disputes the adequacy of the September 2010 VA examination. See April 2015 Correspondence. Specifically, the Veteran contends that the examiner may have recorded an inaccurate reading. According to the Veteran, the examiner told him to bend his knee as far as he could rather than to bend his knee until he felt pain. As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Indeed, the examination report does not specify at which point during the ROM testing the Veteran began to experience pain. The examination also did not test for pain in passive motion and in nonweight-bearing.  Nonetheless, a retroactive ROM testing cannot be performed because it would be a matter of mere speculation for the examiner. On a similar note, the Board acknowledges that the VA examination performed in December 2013 also did not test for pain in passive motion, in weight-bearing, and in nonweight-bearing. However, it would likewise be a matter of mere speculation for the examiner to assess a retroactive ROM test. Therefore, the Board finds that the September 2010 and December 2013 VA examinations are adequate. 

While the March 24, 2015 VA examination was found inadequate, the Board finds that the December 2016 VA examination is in full compliance with Correia requirements. The examination tested for pain on weight-bearing and non-weight bearing in both active and passive motion. The examination also tested for ROM of both the left and right knees. Moreover, the Board finds no evidence to doubt the credibility of the VA examiners or of the Veteran's private physicians. Therefore, based on the competent and credible evidence of record as discussed above, the Board finds that the Veteran is not entitled to an increased rating for limitation of left knee flexion.

The Board further finds that a compensable rating for limitation of left knee extension is not warranted prior to December 19, 2013. While an April 2011 private progress note records a left knee limitation of motion of 15 degrees, multiple other contemporaneous ROM tests by his private and VA physicians found no limitations to extension. See April 2011 VA progress note; April 2011 Clinic Notes by Dr. J.R. As such, the Board finds that the preponderance of the evidence of record is against a finding of a separately compensable limitation of left knee extension prior to December 19, 2013. 

However, the Board finds that the Veteran met the criteria for a 30 percent rating for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, from December 19, 2013, to March 24, 2015. Specifically, the December 19, 2013 VA examination revealed a limitation of left knee extension to 20 degrees, warranting a 30 percent rating under Diagnostic Code 5261 from that date. As stated above, the examinations are adequate, and there is no evidence to doubt their credibility. Therefore, the Board finds that the Veteran is entitled to an initial disability rating of 30 percent for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, from December 19, 2013, to March 24, 2015. However, a higher rating of 40 percent or 50 percent is unwarranted because the record does not reflect a more limited knee extension between December 19, 2013 and March 24, 2015. 

The Board further finds, however, that the Veteran is not entitled to a rating in excess of 40 percent for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, from March 24, 2015, to December 1, 2016. Although the March 2015 VA examination showed extension limited to 35 degrees, a higher rating of 50 percent is not warranted, because the record does not reflect a more limited knee extension between March 24, 2015, and December 1, 2016.

Furthermore, the Board finds that a disability rating in excess of 20 percent for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, is not warranted from December 1, 2016. As stated above, the December 2016 VA examination revealed that the Veteran's left knee extension was limited to 15 degrees of extension, which corresponds to a 20 percent rating. There is no competent evidence of record that controverts this finding.

Secondly, the Board finds that the competent and credible evidence of record establishes that the criteria for an increased rating in excess of 10 percent for left knee instability from December 19, 2013, have been met. In the December 19, 2013 VA examination, the examiner found "severe" medial lateral instability of 3+. See December 19, 2013, Compensation and Examination Note. The Board notes that the examiner separately noted in his report that the left knee joint was stable. However, because a medial lateral instability of 3+ reflects a clear deterioration of the Veteran's left knee instability since his preceding examinations, which did not note any severe instability, the Board resolves all reasonable doubt in the Veteran's favor and finds that a disability rating of 30 percent for left knee instability from December 19, 2013, to March 24, 2015, is warranted. 

However, the Board also finds that the criteria for an increased rating in excess of 10 percent for left knee instability prior to December 19, 2013 have not been met. The September 2010 VA examination noted reports of left knee instability and dislocations several times a year, but less than monthly. In April 2011, the Veteran's private and VA physicians noted a stable knee joint and stable ligaments.  A private medical note from April 2012 noted considerable patellofemoral crepitus, but did not specify to the extent of left knee instability present. There is no other competent and credible evidence of record prior to December 19, 2013, that reflects moderate or severe left knee instability. Therefore, the Board finds that a 20 percent or 30 percent disability rating for left knee instability prior to December 19, 2013, is not warranted.

In reaching these conclusions, the Board notes that it has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for increase above what is granted herein, that doctrine is not helpful to the Veteran. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Increased Rating

In light of the Veteran's reports of frequent doctor visits and interference with his employment, see April 2015 Correspondence, the Board has also considered whether an extraschedular rating is warranted for limitation to left knee flexion, limitation to left knee extension, and left knee instability for any part of the appeal period. Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional provision that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet App 111 (2008).

In a letter dated in April 2015, the Veteran stated that he has received routine knee injections since 2010. Id. He also reported in a VA examination that he received "frequent" knee injections. See March 24, 2015 Compensation and Examination Note. Veteran also indicated that he was working as a Health Physics Specialist. See April 2015 Correspondence. The Veteran stated that while he sometimes works in the field taking radiation or contamination measurements, he worked the majority of the time in an instrument lab doing calibrations and repairing various radiation detection instruments. Id. According to the Veteran, his lab work gives him the ability to work around his limitations as it is for the most part a sedentary job. Id. However, the Veteran also stated that he is at times asked to work on projects that may require him to be more active. Id. The Veteran stated that, consequently, it is becoming much more difficult to hide his limitations from his employer. Id. 

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's limitation to left knee flexion, limitation to left knee extension, and left knee instability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The provisions under 38 C.F.R. § 4.59 provide a compensable rating for painful motion with arthritis. As stated above, despite the absence of a sufficiently limited flexion warranting a compensable rating, the Veteran was granted a compensable rating under 38 C.F.R. § 4.59 for limited knee flexion due to his painful movement. Furthermore, the Veteran's reports of knee injections and interference with employment do not present an exceptional disability picture beyond what is contemplated the by schedular criteria. The record reflects that the Veteran received knee injections in November 2010, April 2011, September 2012, and May 2014. They did not require overnight hospitalization. In addition, as discussed in greater detail below, the Veteran continues to maintain his current employment.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his work and daily life. In the absence of exceptional factors associated with limitation of left knee flexion, limitation of left knee extension, or left knee instability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

A claim for TDIU is essentially a claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a). 

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

The Board acknowledges the Veteran's employment situation as described in his April 2015 letter, discussed above. However, as stated above, entitlement to a TDIU only arises where the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability. According to his treatment records, the Veteran has maintained employment throughout the pendency of the appeal. See September 2010 Compensation and Pension Exam Report; December 2013 Compensation and Examination Note; March 2015 Compensation and Examination Note. Furthermore, the Veteran does not contend that his current job as a health physics specialist is marginal. There is also no evidence indicating that his job is in a protected environment or that it affords him an income below the poverty threshold. While the Veteran expresses credible concerns regarding his ability to maintain his job, he continues to be substantially and gainfully employed. See April 2015 Correspondence. Therefore, the Board finds that the Veteran's service-connected disabilities are not of such severity as to effectively preclude all forms of substantially gainful employment. As such, the requirements for entitlement to a TDIU have not been met.



ORDER

An initial rating in excess of 10 percent for limitation of left knee flexion associated with degenerative joint disease is denied.

An initial rating of 30 percent for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, is granted from December 19, 2013, to March 24, 2015.

A rating in excess of 40 percent for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, from March 24, 2015, to December 1, 2016, is denied.

A rating in excess of 20 percent for knee joint osteoarthritis with internal derangement, limitation of extension, left knee, from December 1, 2016 is denied.

An initial rating in excess of 10 percent for left knee instability prior to December 19, 2013, is denied.

A rating of 30 percent for left knee instability from December 19, 2013, to March 24, 2015, is granted.

Entitlement to a TDIU is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


